Name: Regulation (EEC) No 2059/72 of the Council of 26 September 1972 supplementing Article 26 and correcting the German text of Article 50 of Regulation (EEC) No 574/72 laying down the procedure for implementing Regulation (EEC) No 1408/71 on the application of social security schemes to employed persons and their families moving within the Community
 Type: Regulation
 Subject Matter: executive power and public service;  labour market;  social protection
 Date Published: nan

 Official Journal of the European Gommunities 1007 No L 222/18 Official Journal of the European Communities 29.9.72 REGULATION (EEC) No 2059/72 OF THE COUNCIL of 26 September 1972 supplementing Article 26 and correcting the German text of Article 50 of Regulation (EEC) No 574/72 laying down the procedure for implementing Regulation (EEC) No 1408/71 on the application of social security schemes to employed persons and their families moving within the Community Whereas procedures should also be laid down both for the provision of cash benefits and to cover the case referred to in Article 25 (4) of Regulation (EEC) No 1408/71, where the period during which sickness benefits may be granted/may be extended beyond the period provided for in Article 25 ( 1 ) of that Regulation ; whereas Article 26 of Regulation (EEC) No 574/72 should be supplemented accordingly ; Whereas an inaccuracy in the language of the German text of Regulation (EEC) No 574/72 should be corrected ; HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 2, 7 and 51 thereof; Having regard to Council Regulation (EEC) No 1408/71 1 of 14 June 1971 on the application of social security schemes to employed persons and their families moving within the Community ; Having regard to the proposal from the Commission, adopted after consultation with the Administrative Commission for the Social Security of Migrant Workers ; Having regard to the Opinion of the European Parliament ; Having regard to the Opinion of the Economic and Social Committee ; Whereas Article 25 of Regulation (EEC) No 1408/71 governs the grant of benefits in kind and in cash in respect of sickness insurance to an unemployed person who goes to a Member State other than the competent State in order to seek employment there ; Whereas Article 26 of Regulation (EEC) No 574/72,2 which lays down the procedure for implementing Article 25 ( 1 ) of Regulation (EEC) No 1408/71 , covers only the provision of benefits in kind for an unemployed person and the members of his family ; Article 1 The following shall be added to Article 26 of Regulation (EEC) No 574/72 : '4. In order to draw the cash benefits provided for by the legislation of the competent State, the unemployed person shall, within three days, send a certificate of incapacity for work, issued by the doctor treating him, to the sickness insurance institution of the place to which he has gone. He shall also state the date up to which he has received sickness insurance benefits and his address in the country where he is . 5 . The sickness insurance institution of the place to which the unemployed* person has gone shall, within three days, notify the competent sickness insurance institution and the competent unemployment insurance institution, as well as the institution where the unemployed person is registered as seeking employment, of the date when the incapacity for work began and ended . 1 OJ No L 149, 5.7.1971 , p . 2 . 2 OJ No L 74, 27.3.1972, p. 1 . 1008 Official Journal of the European Communities Article 2 The German text of Article 50 ( 1 ) ( a) ( i ) of Regulation (EEC) No 574/72 shall be replaced by the following text : 6 . In the cases defined in Article 25 (4) of the Regulation, the sickness insurance institution of the place to 'which the unemployed person has gone shall inform the competent sickness insurance institution and the competent unemployment insurance institution that it considers that the conditions justifying the extension of the period during which benefits in cash and in kind may be granted are satisfied, stating the grounds on which its opinion is based, and shall attach to the communication it sends to the competent sickness insurance institution a detailed report from the doctor in charge on the condition of the patient, indicating the probable period during which the conditions for applying Article 25 (4) of the Regulation will exist. The competent sickness insurance institution shall then take the decision as to the extension of the period during which benefits may be granted to the sick unemployed person . 7. The provisions of Article 18 (2 ), (3 ), (4), (5 ), (6 ), ( 8 ) and (9 ) of the implementing regulation shall apply by analogy.' 'Gelten fÃ ¼r einen Arbeitnehmer, der StaatsangehÃ ¶riger eines Mitgliedstaats ist, die Rechtsvorschriften eines anderen Mitgliedstaats , so Ã ¼bermittelt der zustÃ ¤ndige TrÃ ¤ger der Rentenversicherung des zweiten Mitgliedstaats zu dem Zeitpunkt, zu dem dieser Arbeitnehmer bei diesem TrÃ ¤ger eingetragen wird, der von der zustÃ ¤ndigen BehÃ ¶rde dieses Mitgliedstaats (BeschÃ ¤ftigungsland) bezeichneten Stelle alle Angaben zur Person des Arbeitnehmers, den Tag der BeschÃ ¤ftigungsaufnahme sowie den Namen des genannten zustÃ ¤ndigen TrÃ ¤gers und die von ihm zugeteilte Versicherungsnummer unter Verwendung aller verfÃ ¼gbaren Mittel .' Article 3 &lt; This Regulation shall enter into force on 1 October 1972 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done £it Brussels, 26 September 1972 . For the Council The President T. WESTERTERP